Citation Nr: 1316617	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  07-39 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability (claimed as viral exanthema and/or contact dermatitis), to include as due to exposure to chemicals.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a right knee disability, to include degenerative joint disease and viral arthritis.  

4.  Entitlement to service connection for a left knee disability, to include degenerative joint disease, viral arthritis, and medial meniscus tear left knee with chondromalacia of the left medial and lateral femoral condyles.  

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to service connection for a lumbar spine disability.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2010, the Veteran presented oral testimony in support of his claims before a Decision Review Officer (DRO).  A transcript of that hearing has been associated with the claims file.  

In November 2010, the Veteran presented oral testimony before a Veterans Law Judge (VLJ) at a hearing held at the RO.  The transcript of the hearing is associated with the claims file.  

In March 2011, the Board remanded the Veteran's claims on appeal herein, among others, for further evidentiary development.  The Board's March 2011 remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claims have been returned to the Board.  

During the pendency of the present case, the Veteran also perfected appeals to the Board concerning claims to establish service connection for tinnitus and cold injury residuals of the hands and feet.  After these claims were remanded by the Board in March 2011, the RO established service connection for tinnitus and cold residuals of the hands and feet in rating decisions dated in December 2011 and June 2012, respectively.  To date, the Veteran has not expressed disagreement with the assigned evaluations or effective dates of these awards.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.

In a March 2013 letter from the Board, the Veteran was notified that the VLJ who presided at the November 2010 hearing was no longer employed with the Board, and thus, he had the option to testify at a hearing in front of another VLJ who would decide his case.  38 C.F.R. § 20.707, 20.717 (2012).  However, later that month, the Veteran responded that he did not wish to participate in another hearing.  Accordingly, the Board may proceed in adjudicating the Veteran's claims without prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Characterization of issues on appeal

Throughout the pendency of the Veteran's case, the RO and the Board have separately developed and adjudicated claims to establish service connection for degenerative joint disease left knee (claimed as viral arthritis right knee), a medial meniscus tear left knee with chondromalacia of the left medial and lateral femoral condyle, viral exanthema, and contact dermatitis.  Essentially, the Veteran is claiming service connection for two different disabilities relating to his skin and three disabilities relating to his left knee.  

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the evidence showing varying diagnoses of skin and left knee disorders, as discussed below, the Board has recharacterized this issues as stated on the title page of this decision to encompass any skin disability and left knee disability.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

Representation

When the Veteran initially filed his claims for VA disability benefits in July 2005, he filed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Disabled American Veterans (DAV).  Subsequently, DAV acted on the Veteran's behalf for all matters before VA.  However, in November 2007, the Veteran submitted a completed VA For 21-22a (Appointment of Individual as Claimant's Representative) in favor of a private attorney which effectively revoked DAV as the Veteran's representative.  At all times after this submission, this private attorney has acted on the Veteran's behalf in all VA matters.  In a November 2010 statement, the Veteran asserted that he was no longer represented by the private attorney, and that he would proceed with his appeal pro se.  Accordingly, the Veteran is unrepresented in these matters, as stated on the title page.  

The issues of (1) entitlement to service connection for a cervical spine disability, (2) entitlement to service connection for a right knee disability, to include degenerative joint disease and viral arthritis, (3) entitlement to service connection for a left knee disability, to include degenerative joint disease, viral arthritis, and medial meniscus tear left knee with chondromalacia of the left medial and lateral femoral condyles, and (4) entitlement to service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The evidence in this case is in approximate balance as to whether the Veteran's current skin disability, diagnosed as intermittent skin rashes with a possible diagnosis of a fungal skin infection, eczema, is related to the Veteran's active duty.  

2.  The competent clinical evidence of record reflects that the Veteran does not have bilateral hearing loss disability for VA purposes.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a skin disability, diagnosed as intermittent skin rashes with a possible diagnosis of a fungal skin infection, eczema, is the result of his active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A September 2005 letter satisfied the duty to notify provisions concerning claims brought under the theory of direct service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates as per the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), at the time of the initial adjudication of his claim.  However, a letter to the Veteran dated in May 2007 provided him with complete notice pertaining to his claims, to include sufficient notice pursuant to Dingess, and the Veteran's claims were subsequently readjudicated in a September 2007 statement of the case and several supplemental statements of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Veteran's service treatment records and VA medical treatment records have been obtained.  Additionally, private treatment records from Drs. Khambhati, Feske, Matuszak, and Benzer have been obtained and associated with the record.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

VA examinations were conducted in May 2008 and May 2011 in connection with claims decided herein.  As noted by the Board in March 2011, the May 2008 VA examinations were inadequate for the purpose of adjudicating the Veteran's claims, and thus, the Board directed that he was to be afforded adequate examinations.  Review of the May 2011 VA examination reports reflects that they are adequate for the purpose of adjudicating the Veteran's claims decided herein.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of above, the Board's March 2011 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the DRO and VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  They asked the Veteran questions to ascertain the extent of any in-service injuries and to determine whether the Veteran's current disability is related to his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims to establish service connection.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Service Connection - in general 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Skin disability

Throughout the pendency of the appeal, the Veteran has asserted that he has experienced frequent and persistent skin rashes since his active duty, to include after exposure to chemicals during war games exercises while stationed in Germany.  (See the Veteran's November 2007 substantive appeal and the November 2010 hearing transcript at pages 4, 12 and 14.)  

Concerning element (1) of a claim for service connection, i.e., evidence of a current diagnosis, the Board notes that the Veteran's post-service treatment records are replete with varying diagnoses of skin disorders.  Specifically, a private clinician diagnosed herpes zoster in October 2007, the May 2008 VA examiner provided a diagnosis of contact dermatitis, and the May 2011 VA examiner diagnosed a "possible diagnosis of a fungal skin infection, eczema."  It appears that the Veteran has experienced several skin disabilities during the pendency of the appeal, and in light of the diagnoses recounted above, the Board concludes that element (1), a current disability, has been demonstrated. 

Concerning element (2), evidence of an in-service disease or injury, the Veteran testified that he initially noticed a rash in 1976 after being exposed to chemicals.  In his November 2007 substantive appeal, the Veteran indicated that contact dermatitis initially occurred after he was exposed to chemicals during war games exercises.  The Veteran's service treatment records are congruent with these assertions.  In August 1976, the Veteran was seen for treatment of heat rash.  A November 1976 entry in the service records noted that the Veteran presented with a pruritic red rash over the upper portion of the trunk and face.  He was diagnosed with viral exanthem.  An August 1980 entry noted a diagnosis of contact dermatitis vs. atopic dermatitis.  As such, element (2) has been demonstrated. 

Concerning element (3), evidence of a nexus between the Veteran's diagnosed skin disability and his active duty, the Board observes that there are two medical nexus opinions of record.  The Board will address them in turn.  

The May 2008 VA examination report reflects that, after a review of the claims file and an interview with and examination of the Veteran, the examiner opined that the Veteran's current skin disability was less likely as not related to his service, to include his diagnosed in-service skin disabilities.  However, in the March 2011 remand, the Board found this opinion to be inadequate, as the examiner did not provide an opinion as to whether a current skin condition is "at least as likely as not" related to viral exanthem or chemical exposure during war games exercises.  The examiner indicated that the Veteran did not report chemical exposure; however his hearing testimony and substantive appeal reflect his contention that his skin disability began after exposure to chemical agents during war games.  For this reason, the Veteran's claim was remanded so that an adequate medical nexus opinion could be obtained.  

The May 2011 VA examination report reflects that the Veteran reported intermittent skin rashes, occurring approximately once every three months, since 1976.  After a review of the claims file and an interview with and examination of the Veteran, the examiner stated noted that the Veteran had three separate skin diagnoses during his active duty:  heat rash in August 1976; viral exanthem in November 1976; and contact dermatitis vs. atopic dermatitis in August 1980.  While the examiner opined that the Veteran's current skin disability, diagnosed as intermittent skin rash with a possible diagnosis of a fungal skin infection, eczema, was not related to his in-service diagnoses of heat rash and/or viral exanthem, it was at least as likely as not the result of the in-service diagnosis of atopic or contact dermatitis.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part: 

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board may appropriately favor the opinion of one competent medical authority over another.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Thus, the law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

While the May 2008 nexus opinion appears to be unfavorable to the Veteran's claim, the Board has concluded that this opinion is inadequate because the VA examiner did not address the matter of causation due to in-service chemical exposure.  After the claim was remanded by the Board in order to obtain an adequate medical nexus opinion, the May 2011 examiner noted that the Veteran reported experiencing intermittent skin rashes once every three months since 1976, when he was on active duty.  Ultimately, the May 2011 examiner opined that the Veteran's current skin disability, diagnosed as an intermittent skin rash with a possible diagnosis of a fungal skin infection, eczema, is at least as likely as not the result of the in-service diagnosis of atopic or contact dermatitis.  This opinion is favorable to the Veteran's claim, supported by adequate rationale, and is based on a review of the complete record, to include citation to pertinent in-service and contemporaneous medical evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999), Black v. Brown, 5 Vet. App. 177, 180 (1993).

In sum, the evidence of record is at least in equipoise concerning whether the Veteran's current skin disability is related to his in-service diagnosis of atopic or contact dermatitis.  This evidence is congruent with his assertions concerning a frequent and persistent skin disability during his active duty until the present.  (See the November 2010 hearing transcript at page 14.).  As noted above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, it appears that the May 2011 examiner's opinion is based on frequent and persistent symptomatology of a skin disability since the Veteran's service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In light of above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's current skin disability is related to his active duty.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for a skin disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

Bilateral hearing loss 

In addition to the legal criteria of direct and presumptive service connection, recounted above, For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court also held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

The absence of in-service evidence of a hearing loss disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, supra.  

Analysis 

The Veteran avers that he has bilateral hearing loss disability as a result of exposure to excessive noise during active service as an Infantryman.  Service treatment records indicate that the Veteran complained of hearing loss at separation.  An audiogram performed at separation noted thresholds over 20 decibels at frequencies of 3000 and 4000 Hertz.  As noted above, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993).  However, the first element of a claim for service connection is that there must be evidence of a current disability, and, in this case, that means evidence of a current bilateral hearing loss disability which meets the criteria of 38 C.F.R. § 3.385.

The Veteran had a VA audiology examination in May 2008.  The examination report indicates that the thresholds offered were too variable to be deemed reliable, and the test was abandoned.  As the evidence of record was insufficient to adjudicate the Veteran's claim, the Board remanded it in March 2011, directing that the Veteran should be afforded another VA examination.  

The Veteran was afforded another VA audiology examination in May 2011 that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
15
LEFT
5
10
20
20
15

The word recognition score was 96 percent for the right ear and 100 percent for the left ear using the Maryland CNC word list test.  

The examiner noted that the Veteran demonstrated some degree of hearing loss at his separation examination, as per the Court's holding in Hensley; however, the examiner opined that the threshold shift in hearing acuity during the Veteran's service was temporary in nature, and has resolved.  The Board notes that, as stated by the examiner, the May 2011 VA examination report reflects that the Veteran does not have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

As a service connection claim requires, at a minimum, medical evidence of a current disability, service connection for bilateral hearing loss is not warranted in this case.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, despite the audiogram results reflecting some degree of hearing loss at separation as per Hensley, the post service record reflects that the Veteran does not have current hearing loss disability for VA purposes in either ear.  There has been no finding of a current VA disability during the pendency of the Veteran's claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).

The Board recognizes the Veteran's claim that he believes that he has bilateral hearing loss disability for VA purposes.  However, diminished hearing is not synonymous with a hearing loss disability for VA purposes.  The Court in Hensley noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  However, not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The evidence of record establishes that any hearing loss the Veteran has is not at the level of a hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  However, the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker, supra.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a skin disability, diagnosed as intermittent skin rashes with a possible diagnosis of a fungal skin infection, eczema,  is granted.  

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

After review of the complete record, the Board concludes that the claims enumerated below must be remanded again because the Board's prior remand directives have not been substantially completed, and thus, VA has not fulfilled its duty to assist the Veteran.  

Right knee, left knee and lumbar spine

In March 2011, the Board remanded the Veteran's claims to establish service connection for a right knee disability, a left knee disability and a lumbar spine disability because, in providing unfavorable medical nexus opinions concerning these claims, the May 2008 examiner did not address whether these current disabilities were related to the Veteran's documented, in-service falls in November 1977 and September 1978.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  As such, the Board found the May 2008 VA examiner's opinions to be inadequate and directed that he be provided another VA examination in order to obtain adequate medical nexus opinions which took into account his lay statements.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  

The Veteran was afforded another VA examination in connection with these claims in May 2011; however, review of this examination report reflects that the offered medical opinions are also inadequate.  Specifically, while the May 2011 VA examination stated that the Veteran's right knee, left knee and lumbar spine disabilities were less likely as not related to his service, the provided rationale reflects that the examiner based the unfavorable opinions on a lack of continuity of symptomatology (i.e. consistent in-service treatment for symptomatology associated with the knees and low back).  See 38 C.F.R. § 3.303(b).  Essentially, just as the May 2008 examiner, the May 2011 examiner failed to consider the Veteran's lay testimony concerning pain in both knees and his low back after his in-service falls in November 1977 and September 1978, and whether current disability may be clinically dissociated from such events in service.  See 38 C.F.R. § 3.303(d). 

In light of above, the Board concludes that the May 2011 VA examination is inadequate for the purpose of adjudicating the Veteran's claims to establish service connection for a left knee disability, a right knee disability and a low back disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.).  Consequently, the Board remand directives with respect to these claims have not been substantially completed, and thus, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.).  

Cervical spine

In March 2011, the Board remanded the Veteran's claim to establish service connection for a cervical spine disability in order to provide the Veteran a VA examination and obtain a medical nexus opinion.  

Unfortunately, the May 2011 VA examination is inadequate for the purpose of adjudicating the Veteran's claim because, although the examiner stated that the Veteran's complete VA claims file was available and reviewed, the medical history reported by the examiner is incongruent with the evidence of record.  Specifically, although private treatment records from Dr. Khambhati dated from January 2007 to August 2008 reflect diagnoses of degenerative disc disease and degenerative joint disease of the cervical spine, the May 2011 examiner provided a diagnosis of "neck stiffness," and no further testing was done to confirm or rule out these prior diagnoses.  Further, as with the Veteran's other claims, the examiner provided an unfavorable opinion based on a lack of in-service treatment without consideration of his lay testimony of in-service cervical spine pain.  Dalton, supra.  

In light of above, the Board concludes that the May 2011 VA examination is inadequate for the purpose of adjudicating the Veteran's claim to establish service connection for a cervical spine disability, and thus, the Board's March 2011 remand directives have not been substantially completed.  See Barr, Stegall, both supra.  

As these claims must be remanded for other matters, the Board concludes that the RO/AMC should request that the Veteran identify any pertinent private treatment records which are not already associated with the claims file.  After the Veteran submits the necessary release(s), the RO/AMC must make two attempts to obtain these records.  Also, updated VA treatment records from the West Palm Beach VA Medical Center (VAMC), should be obtained and associated with the record.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to identify the complete facility name(s), address(es), and approximate date(s) of treatment for all health care providers who have treated him for his low back, knee and cervical spine disabilities, on a provided VA Form 21- 4142, Authorization and Consent to Release Information.  Thereafter, two attempts must be made to obtain all identified records for which the Veteran has submitted a release.  

If any of the above attempts is negative for treatment records, it should be noted in the claims file.

2.  Obtain and associate with the record all outstanding VA treatment records from the West Palm Beach VAMC dated from May 9, 2012, to the present.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination for the purpose of determining the nature and etiology and all current disabilities of the knees, low back and cervical spine.  The claims file must be available to and reviewed by the examiner, and the clinician should indicate that the claims file was reviewed.  Any testing deemed necessary, to include X-ray and/or MRI testing of the Veteran's low back, knees and/or cervical spine, must be completed.  

Thereafter, the examiner must address the following:

a.  Provide an opinion concerning whether it is at least as likely as not (50 percent or greater probability) that any identified right knee disability may be clinically dissociated from reported right knee injury in service.  

b.  Provide an opinion concerning whether it is at least as likely as not (50 percent or greater probability) that any identified left knee disability may be clinically dissociated from reported left knee injury in service.  

c.  Provide an opinion concerning whether it is at least as likely as not (50 percent or greater probability) that any identified lumbar spine disability may be clinically dissociated from reported lumbar spine injury in service.  

d.  Provide an opinion concerning whether it is at least as likely as not (50 percent or greater probability) that any identified cervical spine disability may be clinically dissociated from reported cervical spine injury in service.  

In providing the requested opinions, the examiner must consider the Veteran's lay statements, to include his reports of experiencing pain in his low back, knees, and cervical spine since his in-service falls in November 1977 and September 1978.

The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  Thereafter, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained since the RO's last adjudication of the claims.  If any claim remains denied, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


